Krivosha, C.J.
The instant case is a companion case to In re Guardianship of Sain, ante p. 508, 319 N.W.2d 100 (1982), decided this day by the court. We hold that the decision of the trial court temporarily suspending appellant’s rights of visitation and temporarily suspending his obligation to pay child support pending the outcome of the appeal in the guardianship case was not a final order and therefore is not appealable. See, Neb. Rev. Stat. §§ 25-1902, 25-1911 (Reissue 1979); Essay v. Essay, 180 Neb. 291, 142 N.W.2d 337 (1966); Martin v. Zweygardt, 199 Neb. 770, 261 N.W.2d 379 (1978).
Appeal dismissed.